UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4436


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EDWIN GALVEZ-BERGANZA, a/k/a El Gato,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:07-cr-00135-DKC-2)


Submitted:   March 31, 2014                  Decided:    April 9, 2014


Before DUNCAN and    KEENAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert C. Bonsib, MARCUSBONSIB, LLC, Greenbelt, Maryland, for
Appellant. James Andrew Crowell, IV, Assistant United States
Attorney, Mara Zusman Greenberg, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edwin       Galvez-Berganza          appeals     his       conviction           and

180-month sentence imposed after his guilty plea to conspiracy

to    distribute      and     possess       with     intent       to     distribute          five

kilograms or more of cocaine, in violation of 21 U.S.C. § 846

(2012).       On     appeal,      counsel     has    filed    a    brief        pursuant       to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal but questioning whether

the      district         court     committed         reversible             error      during

Galvez-Berganza’s plea and sentencing hearings.                           Galvez-Berganza

was notified of his right to file a supplemental pro se brief

but has not done so.           We affirm.

              Because Galvez-Berganza did not seek to withdraw his

guilty    plea,      we    review    his      plea    colloquy         for     plain    error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002);

see Henderson v. United States, 133 S. Ct. 1121, 1126 (2013)

(discussing        plain    error     standard).          We       conclude          that     the

district court substantially complied with the requirements of

Fed. R. Crim. P. 11 in accepting Galvez-Berganza’s guilty plea.

Although       the        district      court        failed        to        ensure          that

Galvez-Berganza        understood       the       Government’s         right    to     use    his

statements under oath in a prosecution for perjury, see Fed. R.

Crim.    P.    11(b)(1)(A),         this    minor     deviation          did    not     affect

Galvez-Berganza’s          substantial        rights.        See       United     States       v.

                                              2
Massenburg,       564    F.3d    337,      343     (4th     Cir.    2009)       (explaining

defendant’s burden to establish effect on substantial rights).

Moreover,        the    court     ensured         that    the      plea    was    knowing,

voluntary,       and    supported     by     a    factual    basis.         We   therefore

affirm Galvez-Berganza’s conviction.

             Turning      to    Galvez-Berganza’s           sentence,      we    review     it

for reasonableness, applying “a deferential abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                        This

review entails appellate consideration of both the procedural

and substantive reasonableness of the sentence.                           Id. at 51.        We

have thoroughly reviewed the record and discern no procedural

error   in       Galvez-Berganza’s           sentence.          The       district    court

properly     calculated        the    Guidelines         range,     considered       the   18

U.S.C. § 3553(a) (2012) factors, and explained its reasons for

the sentence.          See Gall, 552 U.S. at 51.                   The court sentenced

Galvez-Berganza within the Guidelines range, and he fails to

rebut      the     presumption          of        reasonableness           accorded        his

within-Guidelines sentence.                See United States v. Susi, 674 F.3d

278, 289 (4th Cir. 2012); United States v. Montes-Pineda, 445

F.3d 375, 379 (4th Cir. 2006).                    We therefore conclude that the

district     court      did     not   abuse       its    discretion        in    sentencing

Galvez-Berganza.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious grounds for appeal.

                                              3
We therefore affirm the district court’s judgment.                    This court

requires that counsel inform Galvez-Berganza, in writing, of the

right to petition the Supreme Court of the United States for

further review.     If Galvez-Berganza requests that a petition be

filed,   but    counsel    believes     that   such    a   petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Galvez-Berganza.                  We dispense with

oral   argument    because      the    facts   and    legal    contentions     are

adequately     presented   in    the    materials     before   this   court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         4